UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4323



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MAURICE LYDELL BARNETTE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:04-cr-00227-01)


Submitted: October 17, 2006                 Decided: October 19, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven T. Meier, MALONEY & MEIER, L.L.C., Charlotte, North
Carolina, for Appellant. C. Nicks Williams, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                Maurice Lydell Barnette pled guilty to one count of

possession of a firearm after having been convicted of a crime

punishable by more than one year of imprisonment in violation of 18

U.S.C.      §   922(g)   (2000).    The   district    court    determined   that

Barnette qualified for sentencing as an armed career criminal, and

sentenced him to 212 months of imprisonment.              On appeal, counsel

filed an Anders* brief, in which he states that there are no

meritorious issues for appeal, but suggests that the district court

erred in including a prior conviction for larceny from a person in

the presentence report (PSR), and erred in sentencing Barnette as

an armed career criminal.           Barnette was advised of his right to

file a pro se supplemental brief, but has not filed a brief.                 We

affirm.

                In   considering   whether    the   district   court   properly

designated Barnette as an armed career criminal, this court reviews

the district court’s legal determinations de novo and its factual

findings for clear error. United States v. Wardrick, 350 F.3d 446,

451 (4th Cir. 2003).          Counsel first suggests the district court

erred in including a conviction for larceny from a person in the

PSR.       Counsel does not dispute the validity of the conviction, but

essentially argues that this conviction did not constitute a

conviction of a violent felony under the Armed Career Criminal Act,


       *
        Anders v. California, 386 U.S. 738 (1967).

                                      - 2 -
18 U.S.C. § 924(e) (2000).     However, even assuming that Barnette’s

conviction for larceny from a person is not a predicate offense,

Barnette still has more than three predicate offenses that qualify

him as an armed career criminal--convictions for assault with a

deadly   weapon   inflicting   serious   injury,   and   convictions   for

breaking and entering on more than three separate occasions.

United States v. Thompson, 421 F.3d 278 (4th Cir. 2005), cert.

denied, 126 S. Ct. 1463 (2006).          We therefore conclude that no

error occurred in applying the armed career criminal statute in

this case.

           Counsel also suggests that the district court erred in

determining that Barnette’s base offense level as an armed career

criminal was thirty-four, pursuant to U.S. Sentencing Guidelines

Manual (USSG) § 4B1.4(b)(3)(A) (2004), because he used or possessed

the firearm in connection with a crime of violence.              Counsel

suggests that the evidence that Barnette actually fired the firearm

in question was not sufficient to warrant the higher offense level,

and that the base offense level should have been thirty-three,

pursuant to USSG § 4B1.4(b)(3)(B).          Our review of the record

convinces us that, at a minimum, Barnette aided and abetted the

discharge of the firearm at or into an occupied vehicle.               The

district court properly applied the greater base offense level

pursuant to USSG § 1B1.3(a)(1)(A) (base offense level determined on




                                 - 3 -
the basis of “all acts and omissions committed, aided, abetted,

. . . or willfully caused by the defendant”).

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Barnette’s conviction and sentence.

This court requires that counsel inform Barnette, in writing, of

the right to petition the Supreme Court of the United States for

further review. If Barnette requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move    in   this    court    for   leave   to   withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Barnette. We dispense with oral argument because the

facts   and    legal    contentions     are    adequately    presented    in    the

materials     before    the   court    and     argument   would    not   aid   the

decisional process.



                                                                         AFFIRMED




                                       - 4 -